NOTE: This disposition is nonprecedential.


  United States Court of Appeals
      for the Federal Circuit
                ______________________

               DANA B. GRIESBACH,
                    Petitioner

                           v.

     DEPARTMENT OF VETERANS AFFAIRS,
                  Respondent
            ______________________

                      2017-1510
                ______________________

   Petition for review of the Merit Systems Protection
Board in No. AT-1221-16-0076-W-1.
                ______________________

               Decided: August 9, 2017
               ______________________

   DANA B. GRIESBACH, Tuscaloosa, AL, pro se.

    ISAAC B. ROSENBERG, Commercial Litigation Branch,
Civil Division, United States Department of Justice,
Washington, DC, for respondent. Also represented by
ELIZABETH M. HOSFORD, ROBERT E. KIRSCHMAN, JR., CHAD
A. READLER.
                ______________________

 Before MOORE, SCHALL, and O’MALLEY, Circuit Judges.
2                                          GRIESBACH   v. DVA



PER CURIAM.
     Dana Griesbach appeals from a Merit Systems Protec-
tion Board (“Board”) decision denying her request for
corrective action pursuant to the Whistleblower Protec-
tion Act (“WPA”). For the reasons discussed below, we
affirm.
                       BACKGROUND
    Ms. Griesbach was appointed to the position of Nurse
Practitioner at the Tuscaloosa Veterans Administration
(“VA”) Medical Center in August 2008. She worked in the
mental health unit, treating patients admitted to the
center’s homeless domiciliary unit. In September 2014,
the VA announced a vacancy for the position of Certified
Registered Nurse Practitioner (“CRNP”) in Research and
Development Service, to which Ms. Griesbach applied.
Ms. Griesbach interviewed for the position, but she was
not selected.
    Ms. Griesbach filed a complaint with the Office of
Special Counsel (“OSC”) on March 14, 2015, alleging
whistleblower retaliation by the VA when it did not select
her for the CRNP research position and because it alleg-
edly filed an anonymous complaint against her license to
the Alabama Board of Nursing. On August 27, 2015, the
OSC informed Ms. Griesbach that it had terminated its
inquiry into her whistleblower retaliation claim and
notified her of her right to seek corrective action from the
Board.
    Ms. Griesbach filed an individual right of action
(“IRA”) appeal to the Board, alleging the VA retaliated
against her for protected disclosures. She alleged she
raised concerns to all levels of management regarding a
deficit in needed medical services in the mental health
unit and that a number of these disclosures were made at
open forum meetings. Among other arguments, she
asserted the VA changed the job description for the CRNP
GRIESBACH   v. DVA                                        3



research position after she applied, which gave the select-
ee preferential treatment.
     On November 2, 2015, the Administrative Judge
(“AJ”) notified the parties of the requirements to establish
Board jurisdiction over Ms. Griesbach’s IRA appeal. After
Ms. Griesbach submitted a response and the VA replied,
the AJ issued an order closing the record on January 14,
2015. The AJ determined Ms. Griesbach had exhausted
her administrative remedies before the OSC. The AJ
determined Ms. Griesbach made non-frivolous allegations
that she made protected disclosures that were a contrib-
uting factor in the VA’s selection decision, but that she
failed to make a non-frivolous allegation that the VA
retaliated when someone filed an anonymous complaint
against her with the Alabama Board of Nursing.
    In the Initial Decision, the AJ considered
Ms. Griesbach’s assertions that she made protected
disclosures when she informed her supervisors, Rebecca
Meyer and Carlos Berry, that she was seeing patients
that “were more complex than [her] scope of practice,”
when she informed the director of the facility, Maria
Andrews, that the “Center was circumventing the screen-
ing process for patients,” and when she informed
Ms. Meyer that she “overloaded patient admissions with
insufficient coverage.” The AJ found Ms. Griesbach failed
to prove that she made a protected disclosure that she
reasonably believed evidences a violation of any law, rule,
or regulation or a substantial and specific danger to
public health or safety. The AJ found that even if
Ms. Griesbach’s disclosures were protected, she failed to
establish that her whistleblowing activity was a contrib-
uting factor to her non-selection for the CRNP research
position because there was no evidence that Dr. Lori
Davis, the selecting official, knew of the disclosures.
Because the AJ determined Ms. Griesbach failed to estab-
lish a prima facie case of whistleblower retaliation, it did
not reach whether the VA would have taken the same
4                                          GRIESBACH   v. DVA



personnel action in the absence of any protected disclo-
sure under 5 U.S.C. § 1221(e)(2).
     Ms. Griesbach petitioned for review of the Initial De-
cision. By order dated January 5, 2017, the AJ’s Initial
Decision became the final decision of the Board pursuant
to 5 C.F.R. § 1200.3(b). Ms. Griesbach appeals. We have
jurisdiction pursuant to 28 U.S.C. § 1295(a)(9).
                        DISCUSSION
     Our review of the Board’s decision is limited by stat-
ute. We must affirm a final decision of the Board unless
it is arbitrary, capricious, an abuse of discretion, or oth-
erwise not in accordance with law; obtained without
procedures required by law, rule, or regulation having
been followed; or unsupported by substantial evidence.
5 U.S.C. § 7703(c). Substantial evidence “means such
relevant evidence as a reasonable mind might accept as
adequate to support a conclusion.” Consol. Edison Co. v.
Nat’l Labor Relations Bd., 305 U.S. 197, 229 (1938).
Whether the Board has jurisdiction over an appeal is a
question of law we review de novo. Johnston v. Merit Sys.
Prot. Bd., 518 F.3d 905, 909 (Fed. Cir. 2008).
    Under the WPA, an agency employee with authority
to take a “personnel action” against a government em-
ployee or applicant for employment may not do so in
retaliation for certain protected disclosures.           See
5 U.S.C. § 2302(b)(8)(A). In particular, a personnel action
may not be taken “because of any disclosure of infor-
mation by an employee or applicant which the employee
or applicant reasonably believes evidences (i) any viola-
tion of any law, rule, or regulation, or (ii) gross misman-
agement, a gross waste of funds, an abuse of authority, or
a substantial and specific danger to public health or
safety . . . .” Id. The Board will order corrective action if
the employee or applicant demonstrates that the protect-
ed disclosure was a “contributing factor” in the personnel
action. 5 U.S.C. § 1221(e). An employee or applicant may
GRIESBACH   v. DVA                                        5



make this showing through circumstantial evidence, such
as evidence that “the official taking the personnel action
knew of the disclosure or protected activity” and “the
personnel action occurred within a period of time such
that a reasonable person could conclude that the disclo-
sure or protected activity was a contributing factor in the
personnel action.” Id. But corrective action may not be
ordered after such a showing if “the agency demonstrates
by clear and convincing evidence that it would have taken
the same personnel action in the absence of such disclo-
sure.” Id. § 1221(e)(2).
    On appeal, Ms. Griesbach argues her disclosures indi-
cate “consistent management disregard for facility policy
and the standard of care.” Pet’r. Br. at 2. She argues
facility policy and the standard of care comprise directives
and guidelines governing the medical practice of all
health care providers and the supporting obligations of
management. She argues the violations of these regula-
tions meet the requirements for protected disclosures.
    Substantial evidence supports the Board’s findings
that Ms. Griesbach failed to identify any law, rule, or
regulation being violated and failed to offer evidence that
her statements clearly implicated an identifiable violation
of law, rule, or regulation.      The Board found that
Ms. Griesbach’s disclosures regarding seeing patients
more complex than her scope of practice, the circumven-
tion of screening processes for patients, and being over-
loaded with patient admissions fail to identify any law,
rule, or regulation that has been violated. The WPA’s
requirement that an employee identify a specific law,
rule, or regulation “does not necessitate the identification
of a statutory or regulatory provision by title or number,
when the employee’s statements and the circumstances
surrounding the making of those statements clearly
implicate an identifiable violation of law, rule, or regula-
tion.” Langer v. Dep’t of the Treasury, 265 F.3d 1259,
1266 (Fed. Cir. 2001). However, substantial evidence
6                                          GRIESBACH   v. DVA



supports the Board’s finding that Ms. Griesbach’s disclo-
sures fail to clearly implicate an identifiable violation of
law, rule, or regulation.
    Ms. Griesbach also argues her disclosures evidence a
substantial and specific danger to public health or safety,
especially in light of her email describing concerns for
managing medically complex patients as the sole medical
provider in the 48-bed homeless domiciliary unit. She
argues the Board’s decision inferred that because there
was disagreement among the health care providers over
patient stability or because no harm befell a patient
admitted to the domiciliary, her concerns were exaggerat-
ed and her disclosures were unprotected. She argues the
decision did not account for “the unpredictable nature of
complex medical issues, the limiting confines of the prac-
tice setting, and the admonition to ‘do no harm.’” Pet’r.
Br. at 4.
    Even if Ms. Griesbach’s disclosures did evidence a
substantial and specific danger to public health or safety,
Ms. Griesbach failed to establish that the protective
disclosures were a contributing factor to the personnel
action. Substantial evidence supports the Board’s finding
that Ms. Griesbach failed to prove Dr. Davis knew of the
disclosures. The Board credited Dr. Davis’s declaration
denying knowledge of Ms. Griesbach’s alleged protected
disclosures. It credited Dr. Davis’s declaration that when
she arrived late to an open forum meeting, screening
irregularities and coverage issues were not being dis-
cussed. The Board explained that Ms. Griesbach’s emails
regarding patient safety and quality of care were not sent
to Dr. Davis, even though they were addressed to several
individuals, and it credited Dr. Davis’s declaration that
her supervisor, Dr. Schnier, did not influence her selec-
tion.
    In addition to challenging the Board’s denial of correc-
tive action, Ms. Griesbach argues the Board erred in
GRIESBACH   v. DVA                                        7



excluding her whistleblower retaliation claim based on
the filing of an anonymous complaint against her license
to the Alabama Board of Nursing. For IRA appeals, “the
Board’s jurisdiction is established by nonfrivolous allega-
tions that the [employee] made a protected disclosure that
was a contributing factor to the personnel action taken or
proposed.” Johnston, 518 F.3d at 909 (quoting Stoyanov
v. Dep’t of the Navy, 474 F.3d 1377, 1382 (Fed. Cir. 2007)).
We see no error in the Board’s decision to exclude
Ms. Griesbach’s claim based on the anonymous complaint
because, as the AJ noted in the order closing the record,
such a complaint is not a personnel action as defined by
5 U.S.C. § 2302(a)(2).
    For the foregoing reasons, we affirm the Board’s deci-
sion. We have considered Ms. Griesbach’s remaining
arguments and find them unpersuasive.
                       CONCLUSION
     For the foregoing reasons, the decision of the Board is
affirmed.
                       AFFIRMED
                          COSTS.
    No costs.